— Order, Supreme Court, New York County (Helen E. Freedman, J.), entered January 2, 2008, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
This action, filed approximately 20 months after the publication of the allegedly defamatory statements, is barred by the one-year statute of limitations (CPLR 215 [3]), and there was no basis for tolling the statute (see Shared Communications Servs. of ESR, Inc. v Goldman, Sachs & Co., 38 AD3d 325 [2007]). In any event, these statements were either privileged under Civil Rights Law § 74 (see Freeze Right Refrig. & A.C. *488Servs. v City of New York, 101 AD2d 175 [1984]), subject to a qualified privilege (see Foster v Churchill, 87 NY2d 744, 751 [1996]), protected as pure opinion (see Milkovich v Lorain Journal Co., 497 US 1, 17-21 [1990]), or not pleaded with sufficient particularity (see Murganti v Weber, 248 AD2d 208 [1998]). Concur—Andrias, J.P., Saxe, Acosta and Renwick, JJ. [See 2007 NY Slip Op 34257(U).]